In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00263-CV

IN RE T.H. AND B.H., Relators             §   Original Proceeding

                                          §   442nd District Court of Denton
                                              County, Texas

                                          §   Trial Court No. 21-1494-442

                                          §   October 21, 2021

                                          §   Opinion by Justice Birdwell


                                   JUDGMENT

      This court has considered Relators’ petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to (1) vacate its June 7, 2021 order

denying Relators’ amended motion to transfer venue and (2) enter an order

transferring the Denton County suit affecting a parent–child relationship to Grayson

County.
      It is further ordered that Real Party in Interest B.D. shall pay all of the costs of

this proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell